Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Response to Amendment / Arguments
The response, filed 01/18/2022, has been entered. Claims 1-4, 7-8, and 11-14 are cancelled. Claims 1-2, and 11-14 are amended. Applicant’s arguments regarding the prior art rejections of claims 2, 12, and 14 also claims 1, 11, and 13 have been fully considered but are unpersuasive.
On pages 6-7 of Remarks and regarding rejection of claims 2, 12, and 14, Applicant argues : 
 The sniffer attachment of Zhibin is not cylindrical, the brush-like elements of Zhibin are not arranged annularly around the intake opening,
 There is no cylindrical sniffer attachment in Dixon, the proximal end of which is connected to the distal tip of the sniffer tip. 
Due to the different shapes of the sniffer attachments of Dixon and Zhibin, a combination of Dixon and Zhibin would require a person having ordinary skill in the art to replace the attachment (10) of Zhibin with the structure of Dixon. There would then be no sniffer attachment in such a combination, especially no attachment 
In response examiner notes that based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 1- In this case, applicant appears to interpret element 10 of Zhibin as sniffer attachment; however, the examiner relies on a different interpretation. Examiner interprets elements of (tube 110, besides elements 20, 10, 30) as sniffer attachment of Zhibin and tube 110 is teaching on cylindrical housing and the brush-like elements of Zhibin are  arranged annularly around the intake opening 20 ; 2- Examiner does not rely on Dixon to teach cylindrical housing for sniffer attachment, 3- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe for minimizing the false readings resulting from turbulent airflows (as suggested by Dixon in Col.1 lines 46-51). 

On pages 7-8 of Remarks and regarding rejection of claims 1, 11, and 13, Applicant argues: the brush-like elements (30) are not attached to the distal tip of a cylindrical housing of a sniffer tip, but rather are connected to a semicircular arched hollow structure (10), which would result in a tubular flow within the structure (10). In Dixon, the 

In this case, applicant appears to interpret element 10 of Zhibin as sniffer tip for claims 1, 11, and 13; however, the examiner relies on a different interpretation. Examiner interprets elements of (tube 210, besides elements 20, 10, 30) as sniffer tip, and Zhibin discloses the limitations as broadly as can reasonable be interpreted and elongated gas-guiding elements arranged annularly on a distal end of the cylindrical housing” is met by the combination of Zhibin and Dixon. Therefore, Applicant arguments are unpersuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhibin, (CN103759898A, “Zhibin”) in view of Dixon (US 4576038 A, “Dixon”). 
Regarding claim 1, Zhibin in figures 1-3 discloses a sniffer probe (10,20,30,40,210/all parts connected to gas analyzer 50) of a gas analyzer (50-at least ¶0004 and ¶0028), wherein the sniffer probe (10,20,30,40, 210) is configured to draw in a gas and is configured to be connected to the gas analyzer (50), the sniffer probe (10,20,30,40, 210) comprising: a sniffer tip (10, 30, 110; alternatively 10, 30, 110, 20, 210) comprising a cylindrical housing forming a cylindrical gas flow channel (tube 110 and/or 210 teaches on a cylindrical housing forming a cylindrical gas flow channel), wherein the sniffer tip (10,20,30, 210) comprise  a first intake opening (opening of 20 or bottom opening of 10 which has bristles 30 thereon) , a distal end of the sniffer tip (distal end of the sniffer tip of 10,20,30,210 that is the distal end of 10) such that gas (e.g. ¶0028) is drawn (e.g.¶0031- gathering gas) in through the intake opening (20) along a perpendicular bisector (gas is drawn or gathered along tube 210) of the first intake opening (20), the sniffer tip (10,20,30, 210) comprises a plurality of elongated gas- guiding elements (brush 30 comprises plurality of elongated gas guiding elements) arranged annularly around the first intake opening (20) and substantially parallel to the perpendicular bisector and protruding from the distal end (distal end of the sniffer probe10,20,30,30,40,210) distally beyond the first intake opening (20) in a manner of a brush (¶0033-gas guiding elements 30 are in a manner of brush), to thereby form a barrier for transversal gas flows.  

Zhibin fails to disclose elongated gas- guiding elements arranged annularly on a distal end of the cylindrical housing to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake 

Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13)  to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the first intake opening (e.g. opening shown with passage 16) or being drawn into the first intake opening (e.g. opening shown with passage 16), and to reduce gas turbulences (e.g. Col.1 lines 46-51) to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe for minimizing the false readings resulting from turbulent airflows (as suggested by Dixon in Col.1 lines 46-51).
The examiner notes that “elongated gas-guiding elements arranged annularly on a distal end of the cylindrical housing” is met by the combination of Zhibin and Dixon. 
Regarding claim 2, Zhibin in figures 1-3 discloses a sniffer attachment (parts including 110,20,10,30) configured to be mounted to a sniffer tip (part of 210 from 110 to 50) of a sniffer probe (all parts connected to 50) of a gas analyzer (50), comprising: a cylindrical housing (tube 210 teaches on a cylindrical housing of sniffer tip and 110 cylindrical housing of sniffer attachment), wherein a proximal end (where 210 is connected to 110) of the cylindrical housing (210) is connected to a distal tip of the sniffer tip ( the distal tip of 210 where is connected to attachment or tube 110); a second intake opening (opening of 20) adapted to be aligned with a first intake opening (opening part 110) of the sniffer tip (210), such that gas can be drawn in along a perpendicular bisector of both intake openings and, at a distal end of the sniffer attachment (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10), a plurality of elongated gas-guiding elements (30) arranged annularly around the second intake opening (opening 20) and substantially parallel to the perpendicular bisector and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) distally beyond the second intake opening (opening 20) of the sniffer attachment (parts including 110,20,10,30) in a manner of a brush (¶0033- gas guiding elements 30 are in a manner of brush).

Zhibin fails to disclose elongated gas-guiding elements arranged annularly to thereby form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas.

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to thereby form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).

Regarding claim 3, Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).

However, Dixon at least in Col.1 lines 53-54,64 and Col.6 lines54-58 teaches plurality of elongated elements (skirts or brushes 18/47/59) are elastic.


Regarding claim 4, Zhibin fails to expressly disclose plurality of elongated elements comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening.

However, Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements (18) comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening (e.g. opening shown with passage 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines12-13 and col.6 lines 59-60).

  Regarding claim 7, Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).
However, Dixon at least in Col.1 lines 53-54,64 and Col.6 lines54-58 teaches plurality of elongated elements (skirts or brushes 18/47/59) are elastic.


Regarding claim 8, Zhibin fails to expressly disclose plurality of elongated elements comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening.

However, Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements (18) comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening (e.g. opening shown with passage 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines12-13 and col.6 lines 59-60).

Regarding claim 11, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (all connected to gas analyzer 50), the sniffer probe comprising a sniffer tip (210,20,10, 30) comprising a cylindrical housing (210) forming a cylindrical gas flow channel, wherein the sniffer tip comprises a first intake opening (opening of 20) and, a distal end of the sniffer tip (distal end of the sniffer probe of 10,20,30,40,210 that is the distal end of 10), a plurality of elongated gas-guiding elements (brush 30 comprises plurality of elongated gas 

Zhibin fails to disclose elongated gas- guiding elements arranged annularly on a distal end of the cylindrical and using the elongated gas-guiding elements to prevent transversal gas flows from carrying the gas away from 

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) and using the elongated gas-guiding elements to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more 
The examiner notes that “elongated gas-guiding elements arranged annularly on a distal end of the cylindrical housing” is met by the combination of Zhibin and Dixon.

Regarding claim 12, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10, 20, 30, 40, 210/ all parts connected to gas analyzer 50), the sniffer probe comprising a sniffer tip ( part of tube 210 between 110 and gas analyzer 50) including a first intake opening (opening part shown in location of 110), and the sniffer probe comprising a sniffer attachment (part of tube 210 between 110 and opening 20, 10,30)  comprising a cylindrical housing (tube 110 teaches on a cylindrical housing forming a cylindrical gas flow channel specially that part of 210 that is between 110 and opening 20 teaches on a cylindrical housing of sniffer attachment), wherein a proximal end of the cylindrical housing (in location of 110) is connected to a distal tip of the sniffer tip (part of tube 210 between 110 and gas analyzer 50), the sniffer attachment (part of tube 210 between 110 and opening 20,10,30)   further comprising  a second intake opening (opening 20) adapted to be aligned with the first intake opening (opening part shown in location 110) of the sniffer tip (pipe 210 between 110 and gas analyzer 50), and the sniffer attachment (part of tube 210 between 110 and opening 20,10,30)  further comprising at a distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) of the sniffer attachment (part of tube 210 between 110 and opening 20,10,30), a plurality of elongated gas-guiding elements (30) arranged around the second intake opening (opening 20) and substantially parallel to a perpendicular bisector of the first intake opening (opening part shown between 210 and 110) and the second intake opening (opening of 20) and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) distally beyond the 
mounting the sniffer attachment (mounting via clamp 111 so parts including 110, 20,10,40,30 be attached to the tip 210) to the sniffer tip (part 210 between 110 and 50); connecting the sniffer probe to (10, 20, 30, 40, 110, 210) the gas analyzer (50); drawing in a gas through the second intake opening (opening 20) along the perpendicular bisector; and using the elongated gas-guiding elements (30).
Zhibin fails to disclose elongated gas- guiding elements arranged annularly to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening.

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the second intake opening (e.g. opening shown with passage 16) or being drawn into the second intake opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g. Col.6 lines 39-41).

Regarding claim 13, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (210,110,10, 20, 30, 40), the sniffer probe comprising a sniffer tip (10,30) comprising a cylindrical housing (210,110) forming a cylindrical gas flow channel, wherein the sniffer tip comprises a first intake opening (20) and wherein the sniffer probe comprises, at a distal end of the sniffer tip (distal end of the sniffer probe of 110,210,10,20,30 that is the distal end of 10) ,a plurality of elongated gas-guiding elements (30) arranged a around the first intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (20) and protruding from the distal end (distal end that is the distal end of 10) distally beyond the first intake opening (20) in a manner of brush (¶0033), the method comprising:
connecting the sniffer probe (10, 20, 30, 40- connected via clamp111) to the gas analyzer (50); drawing in a gas through the first intake opening along the perpendicular bisector; and reducing gas turbulences at the first intake opening (opening 20- gas is drawn toward detector 50) with the elongated gas-guiding elements (30).
Zhibin fails to disclose elongated gas- guiding elements arranged annularly and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas.
However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.6 lines 39-41- by preventing leakage of helium or air from air sampler volume 21 Dixon’s gas analyzer probe increase a probation of the gas in a gas flow drawn into the opening and thereby lowering a detection limit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly 

Regarding claim 14, Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10,20,30,40, 110, 210/all parts connected to 50), the sniffer probe comprising a sniffer tip (210) including a first intake opening (opening part shown between 210 and 110), and the sniffer probe comprising a sniffer attachment (parts including 110,20,10,40,30) comprising a cylindrical housing (110), wherein a proximal end of the cylindrical housing (110) is connected to a distal tip of the sniffer tip (210 connected to 110 and the connection point in 110 is interpreted as distal end of sniffer tip), the sniffer attachment further comprising a second intake opening (20) adapted to be aligned with the first intake opening (opening part shown between 210 and 110) of the sniffer tip (210) and the sniffer attachment further comprising, a plurality of elongated gas-guiding elements (30) arranged around the second intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (opening part shown between 210 and 110) and the second intake opening (20) and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30,40 that is the distal end of 10)  distally beyond the second intake opening (20) in a manner of a brush (¶0033), the method comprising:
mounting the sniffer attachment (parts including 110, 20, 10, 40, 30) to the sniffer tip (210); connecting the sniffer probe (10, 20, 30, 40, 110, 210) to the gas analyzer (50); drawing in a gas through the second intake opening (20) along the perpendicular bisector.

However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47 and col.1 lines 63-65) and reducing gas turbulences at the second intake opening with the elongated gasguiding elements (e.g. Col.1 lines 46-51), thereby increasing a proportion of the gas in a gas flow drawn in to the second intake opening (e.g. opening shown with passage 16), thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856